Citation Nr: 0812784	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  04-14 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an anxiety 
disorder, including as associated with exposure to missile 
fuel.

2.  Entitlement to service connection for irritable bowel 
syndrome, ulcers, and stomach problems, including as 
associated with exposure to missile fuel.

3.  Entitlement to service connection for hypothyroidism, 
status post thyroid removal due to tumors and cysts, 
including as associated to exposure to missile fuel.

4.  Entitlement to service connection for birth defects of 
the veteran's children and grandchildren, including as 
associated to exposure to missile fuel.

5.  Entitlement to service connection for a low B-12 level, 
including as associated with exposure to missile fuel.




REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from November 1956 to 
November 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied service connection 
for an anxiety disorder; irritable bowel syndrome; ulcers 
and/or stomach problems; hypothyroidism status-post thyroid 
removal due to tumors and cysts; birth defects of the 
veteran's children and grandchildren; and a low B-12 level.

A hearing at the RO was held in November 2004 before Kathleen 
K. Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case. 

In August 2005, the Board remanded the matter for due process 
considerations.  As set forth in more detail below, another 
remand is required with respect to the issues of entitlement 
to service connection for an anxiety disorder; irritable 
bowel syndrome; ulcers and/or stomach problems; 
hypothyroidism status-post thyroid removal due to tumors and 
cysts; and a low B-12 level.  These issues are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran did not serve in Vietnam or Korea during his 
period of active duty.

2.  None of the veteran's children is a veteran or has been 
shown to have a form of spina bifida.


CONCLUSION OF LAW

There is no legal entitlement to benefits for the veteran's 
children for birth defects, claimed to have been the result 
of exposure to missile fuel on active duty.  38 U.S.C.A. §§ 
1110, 1131, 1805 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further 
action is necessary to comply with VA's duties to notify and 
assist under the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  As set forth in more detail below, 
the facts in this case are not in dispute and the veteran's 
appeal must be denied as a matter of law.  Thus, the Board 
finds that any deficiency in VA's VCAA notice or development 
action is harmless error.  Pratt v. Nicholson, 20 Vet. App. 
252 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that 
the VCAA is not applicable to matters in which the law, and 
not the evidence, is dispositive).  Neither the veteran nor 
his representative has argued otherwise.  


Background

The veteran seeks service connection for birth defects of his 
children and at least one grandson.  He contends that such 
birth defects are associated with his in-service exposure to 
jet fuel containing red fuming nitric acid (RFNA) and 
unsymmetrical dimethlyhydrazine (UDMH).  Specifically, the 
veteran reports that his military duties included fueling 
missiles.  He indicates that on one occasion in 1957, there 
was a significant leak of missile fuel which caused him to 
lose consciousness.  He indicated that he was thereafter 
hospitalized for treatment.  In addition to that acute 
exposure, the veteran also contends that he was exposed to 
missile fuel fumes in low grades on a consistent basis during 
his active service.  

The veteran's service medical and personnel records are, 
unfortunately, unavailable.  The National Personnel Records 
Center (NPRC) has advised the RO that such records were 
likely destroyed in a July 1973 fire at that facility.  The 
record on appeal, however, does contain morning reports 
showing that the veteran was on sick leave at the Ellsworth 
Air Force Base Hospital from October 10-13, 1957.  
Unfortunately, the nature of his hospitalization is not 
noted.  

Nonetheless, the veteran has submitted photographs taken 
while he was on active duty.  In one photograph, the veteran 
is depicted standing near two missiles.  In another 
photograph, he is standing near a missile and wearing a 
protective suit.  In a third photograph, the veteran is shown 
fueling a missile; he is again wearing a protective suit.  

Also submitted by the veteran was a copy of a letter he had 
written to his spouse on October 27, 1957, while on active 
duty.  In the letter, the veteran described his duties 
fueling missiles.  He indicated he and his fellow soldiers 
had been ordered to ready five missiles in a very short 
period of time.  He indicated that "[b]ecause we had to work 
so fast we had 2 guys in the hospital. One got acid in his 
face and it ate part of it away.  The other got it on three 
of his fingers."  

In support of his claim, the veteran has submitted materials 
obtained from the internet and the Agency for Toxic 
Substances and Disease Registry delineating the potential 
effects of exposure to nitric acid and dimethlyhydrazine.  

In addition, he has submitted a January 2002 letter from his 
private physician, who noted that the veteran had reported 
significant exposure to RFNA and UDMH in service, in both 
chronic low levels and from an acute exposure that left him 
unconscious and hospitalized.  The physician noted that 
although he had only been treating the veteran since 1999, 
the veteran had reported that his children and grandchildren 
had suffered from birth defects and medical problems.  
Specifically, the veteran had reported that his wife had 
suffered miscarriages during her first two pregnancies.  As a 
result of her third pregnancy, their first child was born 
with a deformed head and neck.  Their second and fourth 
children were born with intestinal problems.  Their third 
child was born with an extra earlobe, a deformed leg, 
birthmarks, deformed eye muscles, and a deformed jaw.  With 
respect to his grandchildren, the veteran indicated that one 
of his grandsons had pervasive deficit disorder.  The 
veteran's physician indicated that in reading through the 
materials the veteran had provided, it was certainly possible 
that the birth defects noted by the veteran had been caused 
by his chemical exposures in service.  However, the veteran's 
physician acknowledged that he was no expert in the field.  

In December 2003, the veteran underwent a VA general medical 
examination.  After examining the veteran and reviewing his 
claims folder, the examiner indicated that the possibility of 
a connection between the veteran's exposure to missile fuel 
and his children's birth defects should be investigated.  

In November 2004, the veteran and his spouse testified at a 
hearing at the RO.  The veteran indicated that during his 
period of service, he had worked with missile fuels 
containing harmful chemicals, including red-fuming nitric 
acid and unsymmetrical dimethylhydrazine.  He indicated that 
in 1957, there was a very bad spill of missile fuel which 
caused him to lose consciousness.  He indicated that he was 
taken by ambulance to the base hospital.  The veteran 
testified that he had to explain to the doctor that the 
missile fuel contained red-fuming nitric acid and 
unsymmetrical dimethylhydrazine and that he had been told 
that in the event of such an exposure, he would only have 90 
days to live.  The veteran testified that he had been 
planning to marry and he offered to cancel his wedding in 
light of his exposure to missile fuel, but his wife refused 
and they did marry shortly thereafter.  He testified that 
before he left service, his wife became pregnant and 
miscarried in April 1958.  She again miscarried in September 
1958.  With respect to his surviving children, the veteran 
testified that they were born with varying birth defects.  He 
indicated that with surgery and ongoing therapy, they had 
been able to deal with their problems and were living 
productive lives.  The veteran testified that the doctors 
were never able to attribute his childrens' birth defects to 
any cause.  Indeed, he explained that he had not considered 
that his exposure to missile fuel had caused such birth 
defects until 2001, when his VA physician suggested that 
there may be a connection.  

After the hearing, the veteran submitted a November 2004 
letter from an individual with education in the fields of 
clinical chemistry and clinical bacteriology.  He indicated 
that he had reviewed the veteran's medical history and had 
concluded it "doesn't take an M.D. to know that you have 
been exposed to a toxic substance."  He indicated that 
unsymmetrical dimethylhydrazine "is one of the most 
dangerous and toxic chemicals known to man," and that there 
had been literally hundreds of studies showing that it caused 
nerve damage.  He concluded that "there is no question that 
the birth defects of your children and grandchildren are the 
result of your exposure to this chemical."  

In August 2005, the veteran's friends and family submitted 
statements in support of his claim.  The veteran's spouse and 
children described the hardships they had experienced in 
dealing with the veteran's illnesses and their birth defects.  





Analysis

The veteran seeks service connection for birth defects of his 
children and grandchildren.  He contends that such defects 
are causally related to his exposure to toxic missile fuel 
during service.

The law providing basic entitlement to VA disability 
compensation provides as follows:  

For disability resulting from personal injury suffered 
or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, 
naval, or air service, during a period of war, the 
United States will pay to any veteran thus disabled and 
who was discharged or released under conditions other 
than dishonorable from the period of service in which 
said injury or disease was incurred, or preexisting 
injury or disease was aggravated, compensation as 
provided in this subchapter, but no compensation shall 
be paid if the disability is a result of the veteran's 
own willful misconduct or abuse of alcohol or drugs.

38 U.S.C.A. §§ 1110, 1131 (West 2002) (emphasis added).

Thus, the law on its face limits payment of disability 
compensation to veterans.  A veteran is "a person who served 
in the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. §§ 101(2), 1116(a)(1)(A) (West 
2002); 38 C.F.R. § 3.1(d) (2007).  

In this case, the veteran's spouse and children are not 
veterans, as defined by statute and regulation.  Thus, the 
law precludes an award of service connection for disability 
due to their birth defects.  See Martin v. Brown, 8 Vet. App. 
138 (1995) (per curium) (affirming Board decision denying 
service connection for the birth defects and deaths of a 
veteran's three children, claimed as secondary to his 
exposure to Agent Orange, on the basis that 38 U.S.C.A. §§ 
101(2) and 1116(a)(1)(A) preclude the award of service 
connection for the children because they are not 
"veterans").  
The Board has considered the provisions of 38 U.S.C.A. § 
1805, a statute which provides monetary benefits for children 
of Vietnam veterans, and veterans with certain service in 
Korea, who were born with the birth defect spina bifida, 
possibly as the result of the exposure of one or both parents 
to herbicides during active service.  See Pratt v. Nicholson, 
20 Vet. App. 252 (2006) (discussing legislative history of 
section 1805).  The Board notes that spina bifida is the only 
birth defect that warrants the award of monetary benefits 
based on herbicide exposure of the veteran-father.  Jones v. 
Principi, 16 Vet. App. 219 (2002).  In this case, however, 
section 1805 is inapplicable because the veteran did not 
serve in Vietnam or Korea, nor have his children been shown 
to have spina bifida.  

In summary, while the Board sympathizes with the veteran and 
his family, there is no legal basis upon which to award 
service connection for birth defects of the veteran's 
children.  The Board must apply "the law as it exists, and 
cannot 'extend . . . benefits out of sympathy for a 
particular [claimant].'"  See Owings v. Brown, 8 Vet. App. 
17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 
172 (1992).  The Board has no authority to grant the benefit 
sought on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 
(West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994); 
Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990) ("[N]o equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress.")  Since the law is dispositive in this case, the 
Board must deny the claim on the ground of the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Entitlement to service connection for birth defects of the 
veteran's children and grandchildren is denied.  




REMAND

The veteran also seeks service connection for several of his 
own disabilities, which he contends were incurred during 
service, including as a result of exposure to missile fuel.  
After carefully reviewing the record, the Board finds that 
additional evidentiary development is necessary prior to 
further appellate consideration.  

In order to be considered for service connection, a claimant 
must first have a current disability.  Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  In addition to medical evidence 
establishing the presence of a current disability, the record 
must also contain medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury, as well as medical evidence of a nexus between the 
current disability and either an in-service disease or 
injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to the veteran's claim of service connection for 
anxiety disorder, irritable bowel syndrome, ulcers, and 
stomach problems, the Board finds that the record on appeal 
contains conflicting information as to whether the veteran 
currently has a psychiatric disorder, irritable bowel 
syndrome, and a stomach disability, and whether or not such 
disabilities are causally related to his active service or 
any incident therein.  

The veteran recalls that during the latter period of his 
active service, he developed symptoms such as nervousness, a 
spastic bowel, and stomach problems.  He contends that such 
symptoms have continued to the present day and may be related 
to his exposure to missile fuel in service.  

As noted, the veteran's service medical records are, 
unfortunately, unavailable.  The record on appeal, however, 
does contain a December 1959 Army Reserve Qualifications 
Questionnaire in which the veteran noted that he was under a 
doctor's care for a nervous condition.  The veteran now 
recalls that his nervous condition included symptoms such as 
a spastic bowel and stomach problems.  

The record on appeal also contains VA clinical records dated 
from October 2001 to August 2003 showing treatment for 
several disabilities, including depression.  Also of record 
is a January 2002 letter from J.K.R., M.D., who noted he had 
been treating the veteran since 1999.  He indicated that the 
veteran's current medical problems included irritable bowel 
syndrome and anxiety.  

On the other hand, in December 2003, the veteran underwent VA 
psychiatric examination during which he denied ever having 
any psychiatric treatment or psychiatric illnesses, other 
than gastrointestinal complaints.  After examining the 
veteran, the examiner concluded that the veteran did not 
currently have a psychiatric disability.  He indicated that 
it was unclear whether the veteran's gastrointestinal 
symptoms were, in fact, a manifestation of psychiatric 
symptomatology.  

Not only is the nature of the veteran's claimed anxiety 
disorder, irritable bowel syndrome, and stomach problems 
unclear, the Board notes that the etiology of such conditions 
is similarly unclear.  

For example, the veteran has submitted a January 2002 letter 
from J.K.R., M.D., who noted that the veteran had reported 
significant exposure to RFNA and UDMH in service and that his 
current medical problems included irritable bowel syndrome 
and anxiety.  Dr. R. indicated that "it was certainly 
possible" that the veteran had suffered from at least some 
effects related to these chemical exposures.  

On the other hand, during December 2003 VA medical 
examinations, the examiner indicated that it was his opinion 
that the veteran's multiple medical problems could not be 
attributed to exposure to missile fuels in service.  Rather, 
the examiner indicated that it was his belief that stress 
caused the veteran to develop peptic ulcer disease.  However, 
the examiner did not provide an opinion as to whether any of 
the veteran's claimed psychiatric disorder, irritable bowel 
syndrome, or stomach problems were otherwise related to the 
veteran's active service.  

In summary, after reviewing the record, the Board finds that 
the nature and etiology of the veteran's claimed psychiatric 
disorder, bowel symptoms, and stomach problems are unclear.  
As set forth above, the record on appeal contains conflicting 
information as to whether the veteran currently has a 
psychiatric disorder, irritable bowel syndrome, and a stomach 
disability, and whether or not such disabilities are causally 
related to his active service or any incident therein.  For 
these reasons, a VA medical examination is necessary.  
38 C.F.R. § 3.159(c)(4) (2007).  

In addition, the Board notes that the veteran has testified 
that he continues to receive medical treatment at the 
Fayetteville VA Medical Center.  The most recent records from 
that facility are dated in August 2003, over four years ago.  
In addition, treatment records from Dr. J.K.R. have not yet 
been obtained and are relevant to the veteran's claims.  
Thus, the RO must attempt to obtain these VA and private 
clinical records.  38 C.F.R. § 3.159(c)(2), (3) (2007).  

With respect to the veteran's claim of service connection for 
hypothyroidism and a B-12 deficiency, the veteran claims that 
such conditions were incurred in service as a result of his 
exposure to missile fuel.

Again, however, the Board finds that the record on appeal 
does not contain sufficient information upon which to make a 
decision.  

As noted, the veteran's service medical records are 
unavailable.  The veteran has recently submitted morning 
reports showing that he was on sick leave at the Ellsworth 
Air Force Base Hospital from October 10-13, 1957.  
Unfortunately, the nature of his hospitalization is not 
noted.  The veteran speculates that his period of 
hospitalization was for treatment following the missile fuel 
spill.  The RO has not yet made an attempt to obtain records 
from Ellsworth Air Force Hospital for this period in October 
1957.  These records may be relevant to the claim and the RO 
must make an attempt to obtain them.  

With respect to the post-service medical records, in December 
1976, the veteran was hospitalized because of an abnormal 
thyroid scan.  The veteran underwent a right lobectomy and 
left subtotal lobectomy for benign adenomatous goiter.  The 
diagnosis on discharge was multiple benign adenomatous goiter 
with chronic thyroiditis.  Additionally, the veteran reports 
that in 1999, he was discovered to have a severe deficiency 
of vitamin B-12.  VA and private clinical records show that 
the veteran continues to receive regular B-12 injections.  

While the veteran claims that these conditions are related to 
his exposure to missile fuel during service, the medical 
evidence of record does not clearly establish the etiology of 
these conditions.  Again, the veteran has submitted a January 
2002 letter from Dr. J.K.R., who indicated that it was 
certainly possible that the veteran's multiple medical 
conditions, including hypothyroidism and a B-12 deficiency, 
were related to the effects of his chemical exposures.  

On the other hand, at a December 2003 VA medical examination, 
the examiner concluded that the veteran's thyroid 
difficulties were the result of radiation treatment he 
received prior to service.  He indicated that "I believe 
that this is at least likely the cause of his problem rather 
than chemical exposure causing benign cysts and tumors."  
The examiner did not provide an opinion regarding the 
etiology of the veteran's B-12 deficiency.  Based on the 
nature of the veteran's claims and the evidence currently of 
record, the Board finds that a medical opinion is necessary.  
38 C.F.R. § 3.159(c)(4).  

Finally, a review of the record indicates that in September 
2005, the RO provided the veteran with a letter for the 
purpose of satisfying the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).  Since that time, however, the 
Court has issued a decision imposing additional notification 
requirements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) (holding that the notice requirements of 38 
U.S.C.A. § 5103(a) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award).  The RO has not yet issued a 
letter complying with these additional requirements.  Thus, a 
remand is necessary.

Accordingly, the case is REMANDED for the following:

1.  The veteran and his representative 
should be provided with appropriate 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date, as outlined by 
the Court in Dingess/Hartman.

2.  The RO should contact the 
Fayetteville VA Medical Center and 
request any treatment records pertaining 
to the veteran from August 2003 to the 
present.

3.  The RO should contact the National 
Personnel Record Center or other 
appropriate repository of records and 
request any treatment records pertaining 
to the veteran at the Ellsworth Air Force 
Base Hospital in October 1957.  

4.  After obtaining the appropriate 
authorization for the release of 
information, the RO should contact 
J.K.R., M.D., and request copies of 
treatment records pertaining to the 
veteran for the period from 1999 to the 
present.  

5.  The veteran should be afforded a VA 
medical examination for the purposes of 
determining the nature and etiology of 
any current gastrointestinal disability, 
including ulcer disease and irritable 
bowel syndrome.  The claims folder must 
be provided to the examiner for review in 
connection with the examination.  After 
examining the veteran and reviewing the 
claims folder, the examiner should 
provide an opinion, with supporting 
rationale, as to the whether it is at 
least as likely as not that the veteran 
currently has any gastrointestinal 
disability, including ulcer disease and 
irritable bowel syndrome.  If so, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any such disability is causally 
related to the veteran's active service 
or any incident therein, including 
exposure to missile fuel.  The examiner 
is advised that the term "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of a certain conclusion as it is to 
find against it.

6.  The veteran should be afforded a VA 
psychiatric examination for the purposes 
of determining the nature and etiology of 
any current psychiatric disability, 
including anxiety disorder.  The claims 
folder must be provided to the examiner 
for review in connection with the 
examination.  After examining the veteran 
and reviewing the claims folder, the 
examiner should provide an opinion, with 
supporting rationale, as to the whether 
it is at least as likely as not that the 
veteran currently has any psychiatric 
disability, including anxiety disorder.  
If so, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that any such disability is 
causally related to the veteran's active 
service or any incident therein, 
including exposure to missile fuel.  The 
examiner is advised that the term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of a certain conclusion as 
it is to find against it.

7.  The veteran should be afforded a VA 
medical examination for the purposes of 
determining the nature and etiology of 
any current thyroid disability and any 
disability manifested by a low B-12 
level.  The claims folder must be 
provided to the examiner for review in 
connection with the examination.  After 
examining the veteran and reviewing the 
claims folder, the examiner should 
provide an opinion, with supporting 
rationale, as to the whether it is at 
least as likely as not that the veteran 
currently has any disability manifested 
by a low B-12 level.  If so, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
such disability is causally related to 
the veteran's active service or any 
incident therein, including exposure to 
missile fuel.  The examiner should also 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
current thyroid disability is causally 
related to his active service or any 
incident therein, including exposure to 
missile fuel.  The examiner is advised 
that the term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.

8.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
veteran's claims.  If the veteran's 
claims remain denied, he and his 
representative should be provided with a 
supplemental statement of the case and an 
opportunity to respond.

The case should then be returned to the Board for appropriate 
appellate consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


